866 A.2d 541 (2005)
272 Conn. 674
In re Application for Petition for Writ of Habeas Corpus by Dan ROSS as Next Friend on Behalf of Michael B. Ross.
In re Application for Petition for Writ of Habeas Corpus by the Office of the Chief Public Defender as Next Friend on Behalf of Michael B. Ross.
Nos. 17342, 17343.
Supreme Court of Connecticut.
Argued January 21, 2005.
Decided January 25, 2005.[*]
Jon L. Schoenhorn, Hartford, for the plaintiff in error (petitioner Dan Ross).
Temmy Ann Pieszak, chief of habeas corpus services, with whom was Adele V. Patterson, assistant public defender, for the plaintiff in error (petitioner office of the chief public defender).
Harry Weller, supervisory assistant state's attorney, with whom were Kevin T. *542 Kane, state's attorney, and Michael O'Hare, supervisory assistant state's attorney, and, on the brief, Robert J. Scheinblum, assistant state's attorney, and Jessica Probolus, special deputy assistant state's attorney, for defendant in error (respondent commissioner of correction).
Edward J. Gavin, Bridgeport, filed a brief for the Connecticut Criminal Defense Lawyers Association as amicus curiae.
SULLIVAN, C.J., and NORCOTT, VERTEFEUILLE, ZARELLA, LAVERY, FOTI and DRANGINIS, Js.
ZARELLA, J.
The motions for stay of execution filed by the plaintiffs in error are dismissed as moot. A full opinion will follow in due course.
In this opinion SULLIVAN, C.J., and VERTEFEUILLE and FOTI, Js., concurred.
NORCOTT, LAVERY and DRANGINIS, Js., dissenting.
We dissent from the order of the court dismissing the motions for a stay of execution, and we would grant, sua sponte, pursuant to the inherent supervisory powers over the administration of justice vested in this court; see State v. Higgins, 265 Conn. 35, 61 n. 26, 826 A.2d 1126 (2003); a stay of execution. We disagree that an individual defendant may waive the benefit of any potential relief resulting from the disposition of the consolidated habeas corpus proceeding on behalf of all defendants sentenced to death in this jurisdiction ordered by this court in State v. Reynolds, 264 Conn. 1, 233, 836 A.2d 224 (2003), cert. denied, ___ U.S. ___, 124 S. Ct. 1614, 158 L. Ed. 2d 254 (2004), addressing claims that Connecticut's death penalty system is administered in a racially discriminatory and arbitrary manner. We believe that a stay pending resolution of this review is mandated by our statutory responsibilities under General Statutes § 53a-46b(b)(1), and our institutional responsibilities to the criminal justice system. A full dissenting opinion will be published simultaneously with the full majority opinion.
NOTES
[*]  On January 25, 2005, this decision was released as a slip opinion.